Title: [Diary entry: 28 February 1787]
From: Washington, George
To: 

Wednesday 28th. Mercury at 40 in the Morning—54 at Noon and 44 at Night. Morning clear—ground not froze—Wind westerly, but not very fresh. Afterwards it shifted more to the No. West and blew hard but did not freeze. Rid to all the Plantations. In the Neck began to cross the Plowing in the homestead (orchard inclosure) in order to sow Oats; but the grd. in places having been tolerably well turfed, and stiff and not having had time since the plowing thereof for the grass to rot the last furrows were only cut in two, and remained exceedingly rough. Finding this would not answer I ordered the Plows to discontinue crossing and a heavy harrow to go over the ground the way the Ploughs run last to see if that, and harrowing after the Seed was sown, & cross harrowing, would be sufficient for the Oats. Began to cross the So. Et. quarter of the plowing at the ferry, to prepare it for Oats; intending to Sow the No. Et. quarter without crossing. At French’s finished plowing all the ground between the Wheat and the Creek about 10 Oclock; and got into that pt. which was in Wheat last year immediately afterwards. At the Ferry spread some dung which had been carted out on the plowed ground which would be with in the New Meadow No. Wt. Corner of it. On my return home, found young Doctr. Craik and his two Sisters Mariamne and Nancy here. The first returned after dinner—the girls remained.